Citation Nr: 1205089	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder to include as secondary to the Veteran's left knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2002 and February 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The current claims were previously before the Board in June 2006, October 2008, and October 2010.  At those times, the Board remanded the matters to the agency of original jurisdiction (AOJ) for additional development.  Unfortunately, a remand is again required to ensure compliance with the terms of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id.  at 124. 

For the reasons set forth below, the Board finds that the November 2010 VA examiner's opinion is neither compliant with the terms of its October 2008 and October 2010 remands, nor adequate for evaluation purposes.  Thus, the Board finds that it is necessary to remand the claims again so that the development required by the Board's previous remands may be accomplished.  See Barr and Stegall, both supra. 

In the instant case, the Veteran is seeking entitlement to service connection for left and right knee disabilities.  The Veteran contends that his left knee has been afflicted since service and claims that his right knee disability is due to service and to overuse due to his left knee disability.  

By way of background, the Board notes that the Veteran was afforded a VA examination in September 2006 in connection with his claims of service connection for left and right knee disabilities.  At that time, the Veteran was diagnosed as having status post left knee meniscectomy with residual patellofemoral dysfunction; chondromalacia patella of the left knee; right knee medial meniscal tear; and chondromalacia patella in the right knee.  The VA examiner opined that the Veteran's left and right knee conditions were related mainly to degenerative joint disease (DJD), which affected both knees with onset most likely in the 1990s as these conditions take time to evolve and develop.  The examiner noted that the Veteran had undergone a left knee meniscectomy in 2000, at which time he was found to already have DJD changes affecting his left knee joint.  

In an October 2008 decision, the Board determined that a remand was necessary for the VA examiner to address whether the Veteran's DJD of the bilateral knee was related to service or whether the Veteran's right knee disability was secondary to his left knee disability.  The Board noted that evidence relevant to the issues consisted of, among other things, an April 1967 service treatment record (STR) noting that the Veteran was seen for complaints of a painful knee and a 1976 medical record indicating that  the Veteran had been seen for left knee pain since 1971 and noting x-ray evidence of osteoarthritic changes without trauma.

The Veteran was provided with a VA examination in October 2009.  After reviewing the claims file and physically examining the Veteran, the examiner provided a negative nexus opinion.  Upon review of that medical opinion, the Board, in an October 2010 decision, found that the VA examiner had failed to specifically address the April 1967 STR documenting that the Veteran had sought treatment for a painful knee in service.  The Board further found that the examiner had failed to discuss the 1976 post-service treatment record as part of the rationale for his opinion.  The Board therefore remanded the matters for another opinion.

In its October 2010 remand, the Board directed the AOJ to send the claims folder to the VA examiner who had conducted the October 2009 VA examination for another opinion as to the likelihood that the Veteran's left or right knee disorder was related to service or whether the Veteran's right knee disorder was secondary to his left knee disorder.  The Board indicated that the VA examiner was to specifically review and address the April 1967 STR documenting a complaint of knee pain and the post service treatment record dated in September 1976 showing evidence of osteoarthritic changes as part of his rationale.  

In November 2010, the VA examiner who had conducted the October 2009 examination of the Veteran again opined that the Veteran's left and right knee disabilities were less likely than not related to service.  The examiner also determined that the Veteran's right knee disability was neither caused nor aggravated by his left knee disability.  

At the outset, the Board notes that the copy of the November 2010 opinion report contained in the claims folder is not fully readable in that text on the ride side of the page has been cut off.  On remand, the AOJ must associate with the claims folder a fully readable copy of the November 2010 opinion report.  

As to the opinion report itself, the VA examiner again failed to specifically consider and discuss the April 1976 STR documenting complaints of knee pain in service.  Further, although the examiner addressed the 1976 medical record, the examiner stated only that that record showed complaints of knee pain since 1971, many years after service.  Thus, it appears as though the examiner did not consider that that record also noted x-ray evidence of osteoarthritic changes.  As the Board's October 2010 remand specifically instructed the VA examiner to discuss the April 1967 STR and the 1976 treatment record as part of his rationale for any opinion expressed, the Board finds that the November 2010 VA examiner's opinion is not compliant with the terms of the October 2010 remand, and another remand is therefore necessary.  See Stegall, supra.  The Board notes that consideration of evidence showing osteoarthritis in 1976 is especially important in light of the VA examiner's statement in his September 2006 examination report that DJD is a condition that takes time to evolve and develop.  

Regarding the issue of entitlement to TDIU, that matter it is inextricably intertwined with the claims being remanded because the outcome of these claims may have a bearing upon whether TDIU is warranted.  As such, the Board will defer action on the issue of entitlement to a TDIU until after the issues of entitlement to service for a bilateral knee disorder have been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should associate with the claims folder a fully readable copy of the November 2010 opinion report.  The copy must contain the text that was cut off on the right hand margin of the copy currently contained in the claims folder.

3.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the October 2009 examination and provided the November 2010 opinion.  The examiner should provide an opinion as to whether the Veteran's current knee and right shoulder disabilities are at least as likely as not related to service (i.e., a 50 percent or greater probability).  In rendering his opinion, the examiner must consider and discuss the 1967 STR showing complaints of knee pain in service and the 1976 treatment record noting x-ray evidence of osteoarthritic changes.

If the examiner determines that the Veteran's right knee disability is less likely than not related to service, the examiner should opine whether it is at least as likely as not the Veteran's left knee disability has caused or made chronically worse the Veteran's right knee disability.

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of his rationale, the examiner must discuss the April 1967 STR documenting the Veteran's complaint of knee pain in service, as well as the September 1976 treatment record recording a diagnosis of osteoarthritis and comment on how, if at all, they relate to the Veteran's claim of service connection for left and right knee disabilities.  Consideration must be given to the VA examiner's statement in his September 2006 examination report that DJD is a condition that takes time to evolve and develop.  

(If another examination is required to formulate an opinion, or if the requested clinician is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

If another VA examination is deemed necessary, the Veteran must be informed of the importance of reporting to that examination and of the possible adverse consequences of failing, without good cause, to so report, to include the denial of his claims.  See 38 C.F.R. § 3.655 (2011).  The claims folder must include a copy of the notification sent to the Veteran, at his last recorded address, of the time and location of any examination.  If this notification is returned as undeliverable, this must also be included in the claims folder.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the examiner's discussion of the 1967 STR and 1976 treatment record.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


